                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

DERRICK L. SMITH,

          Plaintiff,

v.                             Case No:    2:18-cv-707-FtM-29MRM

DEPARTMENT OF CORRECTIONS,
PATRICK MURPHY, Warden, and
DEPARTMENT OF CORRECTIONS
LIABILITY INSURERS,

          Defendants.


                         OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #13), filed

February 14, 2019, recommending that plaintiff's Application to

Proceed in District Court Without Prepaying Fees or Costs (Doc.

#2) be denied, and the case dismissed without prejudice for want

of prosecution and for failure to comply with Court Orders.        No

objections have been filed and the time to do so has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.       28 U.S.C. §

636(b)(1);   Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).       In the absence of specific

objections, there is no requirement that a district judge review

factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9
(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.              28 U.S.C. §

636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.              See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     After conducting an independent examination of the file and

upon due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The   Report    and    Recommendation   (Doc.   #13)    is   hereby

adopted and the findings incorporated herein.

     2.   Plaintiff's Application to Proceed in District Court

Without Prepaying Fees or Costs (Doc. #2) is DENIED.

     3.   The   Clerk    shall    enter   judgment   dismissing    the   case

without prejudice, terminate all pending motions and deadlines,

and close the file.

     DONE and ORDERED at Fort Myers, Florida, this           8th       day of

March, 2019.




                                   - 2 -
Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
